Title: James Madison to Charles Yancey, 4 January 1833
From: Madison, James
To: Yancey, Charles


                        
                            
                                Sir
                            
                            
                                
                                    
                                
                                
                            
                        
                        I have recd. your letter of the 21st. inclosing a prospectus of a Newspaper about to be printed at Richmond. I
                            have for a considerable time found it convenient rather to reduce than extend my receipts of Newspapers; and have no
                            farther lost sight of that object, than by taking, in one or two instances a new Gazette for a
                                single year. Under that limitation the paper in question may be forwarded to me; for which the payment in advance
                            is inclosed, & a return of a rect requested With friendly respects
                        J M
                        
                            
                                
                            
                        
                    